Exhibit 10.1


IF BANCORP, INC.
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of the ____ day of
__________, 2015 (the “Effective Date”), by and between IF Bancorp, Inc. (the
“Company”), a Maryland corporation, with its principal offices located at 201
East Cherry Street, Watseka, Illinois 60970-0190, and Walter H. Hasselbring, III
(the “Executive”).  Any reference herein to the “Bank” shall refer to Iroquois
Federal Savings and Loan Association, the wholly-owned subsidiary of the
Company.
 
WHEREAS, the Executive is currently employed as Chief Executive Officer and
President of the Bank and the Company and has entered into an employment
agreement with the Bank (“Bank Agreement”);
 
WHEREAS, the Company desires also to enter into this Agreement with Executive so
that the Company is assured of the continued availability of the Executive’s
services as provided in this Agreement; and


WHEREAS, the Executive is willing to serve the Company on the terms and
conditions hereinafter set forth and has agreed to such changes.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
 
1.           Position and Responsibilities.


(a)           During the period of Executive’s employment under this Agreement,
Executive agrees to serve as Chief Executive Officer of the Company.  Executive
shall perform all duties and shall have all powers which are commonly incident
to the offices of Chief Executive Officer or which, consistent with that office,
are delegated to him by the Board of Directors of the Company (the “Board of
Directors” or “Board”).


(b)           During the period of Executive’s employment under this Agreement,
except for periods of absence occasioned by illness, vacation, and reasonable
leaves of absence, Executive shall devote substantially all of his business
time, attention, skill and efforts to the faithful performance of his duties
under this Agreement, including activities and services related to the
organization, operation and management of the Company and its affiliates, as
well as participation in community, professional and civic organizations;
provided, however, that, with the approval of the Board of Directors, as
evidenced by a resolution of the Board of Directors, from time to time,
Executive may serve, or continue to serve, on the boards of directors of, and
hold any other offices or positions in, companies or organizations, which, in
the judgment of the Board of Directors, will not present any conflict of
interest with the Company or its affiliates, or materially affect the
performance of Executive’s duties pursuant to this Agreement.


(c)           The Executive will be furnished with the working facilities and
staff customary for executive officers with the title and duties set forth in
this Agreement and as are necessary for him to perform his duties.  The location
of such facilities and staff shall be at the principal administrative offices of
the Company, or at such other site or sites customary for such offices.


 
 
 

--------------------------------------------------------------------------------

 
2.           Term of Employment.


(a)           The term of this Agreement shall be (i) the initial term,
consisting of the period commencing on the Effective Date and ending on the
third anniversary of the Effective Date, plus (ii) any and all extensions of the
initial term made pursuant to this Section 2.


(b)           Commencing on the first anniversary of the Effective Date and as
of each anniversary thereafter (each, an “Anniversary Date”), the disinterested
members of the Board of Directors may renew the term of this Agreement for an
additional one (1) year period beyond the then effective expiration date,
provided that Executive shall not have given at least sixty (60) days’ written
notice of his desire that the term not be renewed.  Notwithstanding the
foregoing, prior to each Anniversary Date, the disinterested members of the
Board will conduct a comprehensive performance evaluation and review of
Executive for purposes of determining whether to extend this Agreement, and the
results thereof will be included in the minutes of the Board’s meeting.  If
notice of nonrenewal is provided to the Executive, then in such case the term of
this Agreement shall become fixed and shall cease at the end of thirty-six (36)
full calendar months following the Anniversary Date.


(c)           Notwithstanding anything contained in this Agreement to the
contrary, either Executive or the Company may terminate Executive’s employment
with the Company at any time during the term of this Agreement, subject to the
terms and conditions of this Agreement.  If Executive voluntarily terminates
employment hereunder, other than due to death, Disability or resignation for
Good Reason, this Agreement shall terminate as of the effective date of such
termination without any further action required of either party hereto.


3.           Compensation and Benefits.


(a)           Base Salary.  The Company agrees to pay Executive during the term
of this Agreement a base salary (“Base Salary”) at the rate of $255,000 per
annum, payable in accordance with the Company’s customary payroll practices,
reduced by any amount  payable by the Bank as Base Salary.  The Board of
Directors of the Company shall review annually the rate of Executive’s Base
Salary based upon factors they deem relevant, and may maintain or increase his
Base Salary, provided that no such action shall reduce the rate of Base Salary
below the rate in effect on the Effective Date.  In the absence of action by the
Board of Directors, Executive shall continue to receive his Base Salary at the
per annum rate specified on the Effective Date or, if another rate has been
established under the provisions of this Section 3, the rate last properly
established by action of the Board of Directors.


(b)           Incentive Compensation.  Executive shall be entitled to
participate in discretionary bonuses or other incentive compensation programs
that the Board of Directors may award from time to time to senior management
employees pursuant to bonus plans or otherwise.


 
 
2

--------------------------------------------------------------------------------

 
(c)           Vacation and Holidays.  Executive shall take vacation at a time
mutually agreed upon by the Company and Executive.  Executive shall receive his
Base Salary and other benefits during periods of vacation.  Executive shall also
be entitled to paid legal holidays in accordance with the policies of the
Company.


(d)           Other Employee Benefits.  In addition to any other compensation or
benefits provided for under this Agreement, Executive shall be entitled to
continue to participate in any employee benefit plans, arrangements and
perquisites of the Company or the Bank in which he participated or was eligible
to participate as of the Effective Date.  Executive shall also be entitled to
participate in any employee benefits or perquisites the Company offers to
full-time employees or executive management in the future.  The Company will
not, without Executive’s prior written consent, make any changes in such plans,
arrangements or perquisites which would adversely affect Executive’s rights or
benefits thereunder without separately providing for an arrangement that ensures
Executive receives or will receive the economic value that Executive would
otherwise lose as a result of any adverse changes.  Without limiting the
generality of the foregoing provisions of this paragraph, Executive shall be
entitled to participate in or receive benefits under all plans relating to stock
options, restricted stock awards, stock purchases, pension, profit sharing,
employee stock ownership, supplemental retirement, directors’ retirement, group
life insurance, medical and other health and welfare coverage that are made
available by the Company currently or at any time in the future during the term
of this Agreement, subject to and on a basis consistent with, the terms,
conditions and overall administration of such plans and arrangements.


4.           Payments to Executive Upon an Event of Termination.


(a)           Upon the occurrence of an Event of Termination (as herein defined)
during Executive’s term of employment under this Agreement, the provisions of
this Section 4 shall apply.  Unless Executive agrees otherwise, as used in this
Agreement, an “Event of Termination” shall mean and include any one or more of
the following: (i) the termination by the Company of Executive’s full-time
employment for any reason other than a termination governed by Section 6 of this
Agreement; or (ii) Executive’s resignation from the Company for “Good
Reason.”  Good Reason shall include any of the following:


(A)           the failure to reappoint Executive as Chief Executive Officer;


 
(B)
a material change in Executive’s functions, duties or responsibilities with the
Company or its affiliates, which change would cause Executive’s position to
become one of lesser responsibility, importance or scope from the position and
attributes thereof described in Section 1 of this Agreement;



 
 
 
(C)
relocation of Executive’s principal place of employment by more than thirty-five
(35) miles from its location at the Effective Date of this Agreement;



 
(D)
a material reduction in the benefits and perquisites provided to Executive from
those being provided as of the Effective Date of this Agreement (except for any
reduction that is part of an employee-wide reduction in pay or benefits);



 
(E)
a material breach of this Agreement by the Company.



 
 
3

--------------------------------------------------------------------------------

 
Upon the occurrence of any event described in clauses (A) through (F), above,
Executive shall have the right to elect to terminate his employment under this
Agreement by resignation upon not less than 30 days prior written notice given
within a reasonable period of time (not to exceed 90 days) after the event
giving rise to the right to elect, which termination by Executive shall be an
Event of Termination.  The Company shall have 30 days to cure the condition
giving rise to the Event of Termination, provided that the Company may elect to
waive said 30-day period.


(b)           Upon Executive’s termination of employment in accordance with
paragraph (a) of this Section 4, as of the Date of Termination, as defined in
Section 7 of this Agreement, the Company shall be obligated to pay Executive,
or, in the event of his death following the Date of Termination, his
beneficiary(ies), or his estate, as the case may be, an amount equal to three
times: (i) the Executive’s Base Salary and (ii) highest  annual bonus, whether
paid to or accrued on behalf of Executive during the prior three years.  In
addition, the Executive will be entitled to the value of all employee benefits
that would have been provided to Executive over the thirty-six (36) month period
immediately following the Event of Termination, based on the most recent level
of contribution, accrual or other participation by or on behalf of
Executive.  Such amounts shall be paid to Executive in a single cash lump sum
distribution within thirty (30) days following Executive’s Event of Termination;
provided however, if the Executive is a “Specified Employee,” as defined in
Treasury Regulation 1.409-1(i), then, solely to the extent required to avoid
penalties under Section 409A of the Code, such payment shall be delayed until
the first day of the seventh full month following the Executive’s Date of
Termination.  Such payments shall not be reduced in the event Executive obtains
other employment following termination of employment with the Company.


(c)           In addition to the payments provided for in paragraph (b) of this
Section 4, upon Executive’s termination of employment in accordance with the
provisions of paragraph (a) of this Section 4, to the extent that the Company
continues to offer any life insurance, non-taxable medical, health, or dental
insurance plan or arrangement in which Executive or his dependents participates
as of the date of the Event of Termination (each being a “Welfare Plan”),
Executive and his covered dependents shall continue participating in such
Welfare Plans, subject to the same premium contributions on the part of
Executive as were required immediately prior to the Event of Termination until
the earlier of (i) his death; (ii) his employment by another employer other than
one of which he is the majority owner; or (iii) for a period of thirty six (36)
months following the Event of Termination.  If the Company does not offer the
Welfare Plans at any time after the Event of Termination or if Executive’s
participation in such plans would subject the Bank to excise taxes or penalties
under applicable tax laws, then the Company shall provide Executive with a
payment equal to the premiums for such benefits for the period which runs until
the earlier of (i) his death; (ii) his employment by another employer other than
one of which he is the majority owner; or (iii) for a period of thirty-six
months following the Event of Termination, with such amounts payable to
Executive in a single cash lump sum distribution within thirty (30) days
following Executive’s Event of Termination or the date that the Bank is no
longer able to provide such coverage, whichever is later.


 
 
4

--------------------------------------------------------------------------------

 
5.           Change in Control.
 
 
(a)   For purposes of this Agreement, a “Change in Control” shall mean one of
the following events:


(i)           There occurs a “Change in Control” of the Company, as defined or
determined by either the Company’s primary federal regulator or under
regulations promulgated by such regulator;


(ii)           As a result of, or in connection with, any merger or other
business combination, sale of assets or contested election, wherein the persons
who were non-employee directors of the Company before such transaction or event
cease to constitute a majority of the Board of Directors of the Company or any
successor to the Company;


(iii)           The Company transfers all or substantially all of its assets to
another corporation or entity which is not an affiliate of the Company;


(iv)           The Company is merged or consolidated with another corporation or
entity and, as a result of such merger or consolidation, less than sixty percent
(60%) of the equity interest in the surviving or resulting corporation is owned
by the former shareholders or depositors of the Company; or


(v)           The Company sells or transfers more than a fifty percent (50%)
equity interest in the Company to another person or entity which is not an
affiliate of the Company, excluding a sale or transfer to a person or persons
who are employed by the Company.


(b)           If any of the events described in paragraph (a) of this Section 5,
constituting a Change in Control, have occurred, Executive shall be entitled to
the benefits provided for in paragraphs (c), (d), and (e) of this Section 5 upon
his termination of employment on or within twenty-four (24) months after the
date the Change in Control occurs due to: (i) Executive’s dismissal, (ii)
Executive’s resignation upon not less than 30 days prior written notice given
within a reasonable period of time (not to exceed 90 days) following any
demotion, loss of title, office or significant authority or responsibility,
reduction in annual compensation or benefits or relocation of his principal
place of employment by more than thirty-five (35) miles from its location
immediately prior to the Change in Control, or (iii) Executive’s resignation for
any reason within thirty (30) days of the effective date of a Change in Control,
unless Executive’s termination is for Just Cause as defined in Section 6 of this
Agreement; provided, however, that such benefits shall be reduced by any
payments made under Section 4 of this Agreement.  The Company, or its successor,
shall have 30 days to cure the condition giving rise to Executive's right to
resign under clause (ii) above, provided that the Company may elect to waive
said 30-day period.


 
 
5

--------------------------------------------------------------------------------

 
(c)           Upon the occurrence of a Change in Control followed by Executive’s
termination of employment, as provided for in paragraph (b) of this Section 5,
the Company shall pay Executive, or in the event of his subsequent death, his
beneficiary or beneficiaries, or his estate, as the case may be, as severance
pay or liquidated damages, or both, the greater of the payments and benefits due
for pursuant to the provisions of Section 4 of this agreement, or three (3)
times Executive’s average Annual Compensation over the five (5) most recently
completed calendar years ending with the year immediately preceding the
effective date of the Change in Control.  In determining Executive’s average
Annual Compensation, “Annual Compensation” shall include Base Salary and any
other taxable income, including, but not limited to, amounts related to the
granting, vesting or exercise of restricted stock or stock option awards,
commissions, bonuses (whether paid or accrued for the applicable period), as
well as retirement benefits, director or committee fees and fringe benefits paid
or to be paid to Executive or paid for Executive’s benefit during any such year,
profit sharing, employee stock ownership plan and other retirement contributions
or benefits, including any tax-qualified plan or arrangement (whether or not
taxable) made or accrued on behalf of Executive for such year.  All amounts
payable to the Executive shall be paid in a single cash lump sum distribution
within thirty (30) days following such termination of Executive’s employment;
provided, however, if the Executive is a “Specified Employee,” as defined in
Treasury Regulation 1.409-1(i), then, solely to the extent required to avoid
penalties under Section 409A of the Code, such payment shall be delayed until
the first day of the seventh full month following the Executive’s Date of
Termination.


(d)           Upon the occurrence of a Change in Control and Executive’s
termination of employment in connection therewith, to the extent that the
Company or Bank continues to offer any life insurance, non-taxable medical,
health, or dental insurance plan or arrangement in which Executive or his
dependents participated immediately prior to the Change in Control (each being a
“Welfare Plan”), Executive and his covered dependents shall continue
participating in such Welfare Plans, subject to the same premium contributions
on the part of Executive as were required immediately prior to the Change in
Control, until the earlier of (i) Executive’s death; (ii) his employment by
another employer other than one of which he is the majority owner; or (iii) the
expiration of thirty-six (36) months.  If the Company or Bank does not offer the
Welfare Plans at any time after the Change in Control or if Executive’s
participation in such plans would subject the Bank to excise taxes or penalties
under applicable tax laws, the Company shall provide Executive with a payment
equal to the premiums for such benefits for the period which runs until the
earlier of (i) his death; (ii) his employment by another employer other than one
of which he is the majority owner; or (iii) the expiration of 36 months, with
such amounts payable to Executive in a single cash lump sum distribution within
thirty (30) days following Executive’s Event of Termination or the date that the
Bank is no longer able to provide such coverage, whichever is later.


(e)           The use or provision of any membership, license, automobile use or
other perquisites shall be continued during the remaining term of the Agreement
(or if less, the maximum period permitted under Code Section 409A without such
benefits being considered deferred compensation) on the same financial terms and
obligations as were in place immediately prior to the Change in Control,
provided however, that if such expenses are paid in the first instance by the
Executive, the Company shall reimburse the Executive therefore. Such
reimbursement shall be paid promptly by the Company and in any event no later
than March 15 of the year immediately following the year in which such expenses
were incurred.  To the extent that any item referred to in this paragraph will,
at the end of the term of this Agreement, no longer be available to Executive,
Executive will have the option to purchase all rights then held by the Company
to such item for a price equal to the then fair market value of the
item.  Notwithstanding anything to the contrary herein, the reimbursement of
expenses incurred or the in-kind benefits provided hereunder, may not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other taxable year.  The right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.


 
 
6

--------------------------------------------------------------------------------

 
(f)           For purposes of this Agreement, “Event of Termination” and
“termination of employment” shall mean “Separation from Service” as defined in
Code Section 409A and the Treasury Regulations promulgated thereunder, provided,
however, that the Company and Executive reasonably anticipate that the level of
bona fide services Executive would perform after termination would permanently
decrease to a level that is less than 50% of the average level of bona fide
services performed (whether as an employee or independent contractor) over the
immediately preceding 36-month period.


6.           Termination for Just Cause.


The phrase termination for “Just Cause” shall mean termination because of
Executive’s personal dishonesty, incompetence, willful misconduct, any breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule, regulation (other than traffic
violations or similar offenses), final cease and desist order or material breach
of any provision of this Agreement.  Notwithstanding the foregoing, Executive
shall not be deemed to have been terminated for Just Cause unless and until
there shall have been delivered to him a Notice of Termination which shall
include a copy of a resolution duly adopted by the affirmative vote of not less
than a simple majority of all of the members of the Board of Directors at a
meeting of the Board of Directors called and held for that purpose, finding
that, in the good faith opinion of the Board of Directors, Executive was guilty
of conduct justifying termination for Just Cause and specifying the particulars
thereof in detail.  Executive shall not have the right to receive compensation
or other benefits for any period after termination for Just Cause.


7.           Notice.


(a)           Any purported termination by the Company or by Executive shall be
communicated by means of a Notice of Termination to the other party hereto.  For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated.


(b)           “Date of Termination” shall mean the date specified in the Notice
of Termination.


 
 
7

--------------------------------------------------------------------------------

 
8.           Post-Termination Obligations.


Payments and benefits to Executive under this Agreement shall be subject to
Executive’s compliance with Section 9 for one (1) full year after the earlier of
the expiration of this Agreement or termination of Executive’s employment with
the Company.  Executive shall, upon reasonable notice, furnish such information
and assistance as may reasonably be required by the Company in connection with
any litigation to which it or any of its affiliates is, or may become, a party.


9.           Non-Competition and Non-Disclosure.


(a)           Upon any termination of Executive’s employment pursuant to Section
4 of this Agreement, Executive agrees not to compete with the Company or its
affiliates for a period of one (1) year following such termination in any city,
town or county in which Executive’s normal business office is located and the
Company or any of its affiliates has an office or has filed an application for
regulatory approval to establish an office, determined as of the effective date
of such termination, except as agreed to pursuant to a resolution duly adopted
by the Board of Directors.  Executive agrees that during such period and within
said cities, towns and counties, Executive shall not work for or advise, consult
or otherwise serve with, directly or indirectly, any entity whose business
materially competes with the depository, lending or other business activities of
the Company or its affiliates.  The parties hereto, recognizing that irreparable
injury will result to the Company or its affiliates, its business and property
in the event of Executive’s breach of this Section 9(a), agree that in the event
of any such breach by Executive, the Company or its affiliates will be entitled,
in addition to any other remedies and damages available, to an injunction to
restrain the violation hereof by Executive, Executive’s partners, agents,
servants, employees and all persons acting for or under the direction of
Executive.  Executive represents and admits that, in the event of the
termination of his employment pursuant to Section 4 of this Agreement,
Executive’s experience and capabilities are such that Executive can obtain
employment in a business engaged in other lines and/or of a different nature
than the Company or its affiliates, and that the enforcement of a remedy by way
of injunction will not prevent Executive from earning a livelihood.  Nothing
herein will be construed as prohibiting the Company or its affiliates from
pursuing any other remedies available to the Company or its affiliates for such
breach or threatened breach, including the recovery of damages from Executive.


(b)           Executive recognizes and acknowledges that his knowledge of the
business activities and plans for business activities of the Company and its
affiliates, as it may exist from time to time, is a valuable, special and unique
asset of the business of the Company and its affiliates.  Executive will not,
during or after the term of his employment, disclose any knowledge of the past,
present, planned or considered business activities of the Company and its
affiliates to any person, firm, corporation or other entity for any reason or
purpose whatsoever, unless expressly authorized by the Board of Directors or
required by law.  Notwithstanding the foregoing, Executive may disclose any
knowledge of banking, financial and/or economic principles, concepts or ideas
which are not solely and exclusively derived from the business plans and
activities of the Company or its affiliates.  In the event of a breach or
threatened breach by Executive of the provisions of this Section 9(b), the
Company will be entitled to an injunction restraining Executive from disclosing,
in whole or in part, knowledge of the past, present, planned or considered
business activities of the Company or its affiliates or from rendering any
services to any person, firm, corporation or other entity to whom such
knowledge, in whole or in part, has been disclosed or is threatened to be
disclosed.  Nothing herein will be construed as prohibiting the Company from
pursuing any other remedies available to the Company for such breach or
threatened breach, including the recovery of damages from Executive.


 
 
8

--------------------------------------------------------------------------------

 
10.           Death and Disability.


(a)           Death.  Notwithstanding any other provision of this Agreement to
the contrary, in the event of Executive’s death during the term of this
Agreement, the Company shall immediately pay his estate any salary and bonus
accrued but unpaid as of the date of his death, and, for a period of six (6)
months after Executive’s death, the Company shall continue to provide his
dependents with the same non-taxable medical insurance benefits existing on the
date of his death and shall pay Executive’s designated beneficiary all
compensation that would otherwise be payable to him pursuant to Section 3(a) of
this Agreement, within thirty (30) days of such death.  This provision shall not
negate any rights Executive or his beneficiaries may have to death benefits
under any employee benefit plan of the Company.


(b)
Disability.



(i)           Termination of Executive’s employment based on “Disability” shall
be construed to comply with Section 409A of the Internal Revenue Code and shall
be deemed to have occurred if: (i) Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death, or last for a
continuous period of not less than 12 months; (ii) by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or last for a continuous period of not less than 12 months, Executive is
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering employees of the Company; or (iii)
Executive is determined to be totally disabled by the Social Security
Administration.  The provisions of Section 10(b) shall apply upon the
termination of the Executive’s employment based on Disability.  Upon the
determination that Executive has suffered a Disability, disability payments
hereunder shall commence within thirty (30) days.


(ii)           In the event of Disability, Executive’s obligation to perform
services under this Agreement will terminate.  In the event of such termination,
Executive shall continue to receive A) one hundred percent (100%) of his monthly
Base Salary (at the annual rate in effect on the Date of Termination) through
the one hundred eightieth (180th) day following the Date of Termination by
reason of Disability and B) sixty percent (60%) of his monthly Base Salary from
the one hundred eighty-first (181st) day following termination through the
earlier of the date of his death or the date he attains age 65.  Such payments
shall be reduced by the amount of any short- or long-term disability benefits
payable to Executive under any disability program and any retirement benefits
payable to Executive under any tax-qualified retirement plan sponsored by the
Company, but in no event shall Executive’s Disability benefit be reduced below
zero.  In addition, during any period of Executive’s Disability, Executive and
his dependents shall, to the greatest extent possible, continue to be covered
under life insurance and non-taxable medical and dental plans of the Company in
which Executive participated prior to the occurrence of Executive’s Disability,
on the same terms as if Executive were actively employed by the
Company.   Notwithstanding anything to the contrary herein, no payments shall be
made hereunder which would violate Code Section 409A.  Accordingly, any payments
required hereunder shall commence within thirty (30) days from the date of
determination of Executive’s Disability and shall be paid no less frequently
than monthly during the period that Executive is Disabled.


 
 
9

--------------------------------------------------------------------------------

 
11.           Source of Payments: No Duplication of Benefits.


Notwithstanding any provision in this Agreement to the contrary, to the extent
payments and benefits, as provided for under this Agreement, are paid or
received by Executive under the Employment Agreement in effect between Executive
and the Bank, the payments and benefits paid by the Bank will be subtracted from
any amount or benefit due simultaneously to Executive under similar provisions
of this Agreement.  Payments will be allocated in proportion to the level of
activity and the time expended by Executive on activities related to the Company
and at the Bank, respectively, as determined by the Company and the Bank.


12.           Effect on Prior Agreements and Existing Benefit Plans.


This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment or change in control agreement between the
Company or any predecessor of the Company and Executive, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided.  No provision of this
Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to him without reference to this Agreement.


13.           No Attachment.


(a)           Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge or hypothecation, or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null, void
and of no effect.


(b)           This Agreement shall be binding upon and inure to the benefit of
Executive and the Company and their respective successors and assigns.


14.           Modification and Waiver.


(a)           This Agreement may not be modified or amended, except by an
instrument in writing signed by the parties hereto.


(b)           No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.  No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future as to any act other
than that specifically waived.


 
 
10

--------------------------------------------------------------------------------

 
15.           Severability.


If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any remaining part of such provision not held so invalid,
and each such other provision and part thereof shall to the full extent
consistent with law continue in full force and effect.


16.           Headings for Reference Only.


The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.


17.           Governing Law.


This Agreement shall be governed by the laws of the State of Illinois without
regard to principles of conflicts of law of the State of Illinois.


18.
Arbitration.



Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
(3) arbitrators sitting in a location selected by Executive within fifty (50)
miles from the location of the Company, in accordance with the rules of the
American Arbitration Association then in effect.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.


In the event any dispute or controversy arising under or in connection with
Executive’s termination is resolved in favor of Executive, whether by judgment,
arbitration or settlement, Executive shall be entitled to the payment of all
back-pay, including salary, bonuses and any other cash compensation, fringe
benefits and any compensation and benefits due Executive under this
Agreement.  Such payment shall occur no later than two and one-half (2 ½) months
after the dispute is settled or resolved in Executive’s favor.


 
 
11

--------------------------------------------------------------------------------

 
19.           Payment of Legal Fees.


All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Company only if Executive is successful pursuant to a legal
judgment, arbitration or settlement.  Such payment or reimbursement shall occur
no later than two and one-half (2 ½) months after the dispute is settled or
resolved in Executive’s favor.


20.           Indemnification.


The Company shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense and shall indemnify Executive (and his
heirs, executors and administrators) to the fullest extent permitted under
applicable law against all expenses and liabilities reasonably incurred by him
in connection with or arising out of any action, suit or proceeding in which he
may be involved by reason of his having been a director or officer of the
Company (whether or not he continues to be a director or officer at the time of
incurring such expenses or liabilities), such expenses and liabilities to
include, but not be limited to, judgments, court costs, attorneys’ fees and the
costs of reasonable settlements.


21.           Successors to the Company.


The Company shall require any successor or assignee, whether direct or indirect,
by purchase, merger, consolidation or otherwise, to all or substantially all of
the business or assets of the Company, expressly and unconditionally to assume
and agree to perform the Company’s obligations under this Agreement, in the same
manner and to the same extent that the Company would be required to perform if
no such succession or assignment had taken place.


22.   Miscellaneous.  In the event any of the provisions of this Section 22 are
in conflict with the other terms of this Agreement, this Section 22 shall
prevail.
 
(a)           The Board may terminate Executive’s employment at any time, but
any termination by the Company, other than termination for Just Cause, shall not
prejudice Executive’s right to compensation or other benefits under this
Agreement.  Executive shall not have the right to receive compensation or other
benefits for any period after termination for Just Cause as defined in Section 6
hereinabove.


(b)           Any payments made to employees pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with 12 U.S.C.
§1828(k) and FDIC regulation 12 C.F.R. Part 359, Golden Parachute and
Indemnification Payments.


[Signature Page Follows]
 

 
12
 
 

 
SIGNATURES




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


ATTEST:
 
IF BANCORP, INC.
      _____________________ 
By:  
____________________________ 
Secretary
 
For the Entire Board of Directors
     
WITNESS:
 
EXECUTIVE:
      _____________________    ____________________________ 
Secretary
 
Walter H. Hasselbring, III

















































13


 
 
 
